UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7557



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


CURTIS BERNARD MINOR,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-91-201, CA-96-394-6)


Submitted:   January 2, 2002                 Decided:   January 28, 2002


Before WILKINS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Bernard Minor, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis Bernard Minor appeals from the district court’s order

finding his motion for return of property barred by the statute of

limitations.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   United States v. Minor, Nos.

CR-91-201; CA-96-394-6 (M.D.N.C. Aug. 13, 2001).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2